DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 6, 2022 has been entered.  Claims 1-13 remain pending in the application. Applicant did not amend claims 1-9 and added new claims 10-13. 
The Applicant argues, on pages 5-7, that Seo et al. (US 7879120) and Schroeter (DE 19907051) are not handheld vacuum cleaners as required by independent claim 1.  This argument is not persuasive to the examiner since both prior art references the devices being used on a “vacuum” and do not distinguish it being handheld or not.  Thus giving both prior arts the broadest reasonable interpretation of their claims it would include handheld vacuums and floor wheeled vacuums.  In addition, there is not stopping a user from picking up either prior arts by an edge and holding the vacuum.  There is no sizing or dimensions defining these prior arts that would inhibit a user from picking up the vacuum. Claims 1-9 still remain rejected.
	The Applicant also argues, on pages 5-7, that it would not have been obvious to modify the inflow pipe of Seo with Schroeter ball-joint because the modification would decrease the operational capabilities of Seo. Applicant points out that Seo states that the inflow pipe is tangent to the upper portion of the body to create the centrifugal forces to remove the dirt from the air (Col. 3, lines 44-46).  The examiner intended the ball-joint to be mounted on the inflow pipe (item 123) of Seo such that the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 7879120), hereinafter Seo, in view of Schroeter (DE 19907051).
Regarding Claim 1, Seo discloses or teaches a main body (Fig. 1, item 100); a motor (Fig. 2, Col. 3, lines 47-65); a dirty air inlet (Fig. 1, item 123) positioned at a front; a cyclonic chamber (Fig. 2, item 2, Col. 3, lines 19-25); a separator axis (Fig. 2, center of item 140);.
Seo does not explicitly state or show an acute angle of 30-70 degrees between an inlet axis and separator axis.  However, Schroeter teaches the use of a ball-joint mount (Fig. 1, item 41) and an inlet axis (Fig. 1, where the axis goes through the center of items 42 and 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the dirty air inlet in Seo with a ball-joint-like mount 
Regarding Claim 2, Seo does not explicitly state or show an acute angle of 40-60 degrees between the inlet axis and separator axis.  However, Schroeter teaches the use of a ball-joint mount (Fig. 1, item 41) and an inlet axis (Fig. 1, where the axis goes through the center of items 42 and 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the dirty air inlet in Seo with a ball-joint-like mount as in Schroeter, because adding a ball-joint mount to the inflow pipe allows the user to pivot the nozzle (Fig. 1, item 42) of the ball-joint in all directions without kinking and pinching the hose (page 2 of translation) which would cover the range of 40-60 degrees between the inlet axis and the separator axis since the nozzle can move in all directions without interference.
Regarding Claim 3, Seo does not explicitly state or show an acute angle of 45-55 degrees between the inlet axis and separator axis.  However, Schroeter teaches the use of a ball-joint mount (Fig. 1, item 41) and an inlet axis (Fig. 1, where the axis goes through the center of items 42 and 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the dirty air inlet in Seo with a ball-joint-like mount as in Schroeter, because adding a ball-joint mount to the inflow pipe allows the user to pivot the nozzle (Fig. 1, item 42) of the ball-joint in all directions without kinking and pinching the hose (page 2 of translation) which would cover the 
 Regarding Claim 4, Seo does not explicitly state or show an acute angle of 50 degrees between the inlet axis and separator axis.  However, Schroeter teaches the use of a ball-joint mount (Fig. 1, item 41) and an inlet axis (Fig. 1, where the axis goes through the center of items 42 and 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the dirty air inlet in Seo with a ball-joint-like mount as in Schroeter, because adding a ball-joint mount to the inflow pipe allows the user to pivot the nozzle (Fig. 1, item 42) of the ball-joint in all directions without kinking and pinching the hose (page 2 of translation) which would cover the angle of 50 degrees between the inlet axis and the separator axis since the nozzle can move in all directions without interference.
Regarding Claim 5, Seo discloses or teaches a bottom surface (Fig. 2, can be laid on the side that item 150 is pointing too, since a bottom surface location is not defined by the claim).  The vacuum could be turned until the axis of item 123 is at a nominal angle, 10 degrees, with respect to the horizontal surface.
Regarding Claim 6, Seo discloses or teaches the bottom surface on a horizontal surface, the inlet axis is parallel with the horizontal surface. (Fig. 2, can be laid on item 150 side, since a bottom surface location is not defined) The vacuum could be turned until the axis of item 123 is parallel with respect to the horizontal surface.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Schroeter as applied to claim 1, in further view of Brown et al. (US 9962047), hereinafter Brown.
Regarding Claim 7, Seo as modified by Schroeter does not explicitly state or show a wand.  However, Brown teaches a wand (Fig. 1, item 150).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet or connect to the hose in Seo as modified by Schroeter with a wand as in Brown, because having a wand extends the length of the inlet or hose makes it easier for the user to pick up dirt.
Seo as modified by Schroeter does not explicitly state or show a surface cleaning head.  However, Brown teaches a surface cleaning head (Fig. 1, item 154, cleaning head can be defined as anything attaching to wand since it is not defined in the claim scope or specification).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet or connect to the hose in Seo as modified by Schroeter with a surface cleaning head as in Brown, because having a surface cleaning head allows to get dirt within carpet in a wider path than with a hose or wand.
Regarding Claim 8, Seo as modified by Schroeter does not explicitly state or show a wand axis.  However, Brown teaches a wand axis (Fig. 1, item 166).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet axis and/or hose axis in Seo as modified by Schroeter with a wand axis as in Brown, because having a wand axis in line with the inlet axis and/or hose axis would ensure smooth suction of the dirt from the ground and up through the wand, inlet, and/or hose allowing for dirt flow to enter the vacuum without much restriction.
Regarding Claim 9, Seo discloses or teaches a cyclonic separator assembly (Fig. 2, item 110) wherein the cyclonic separator assembly further includes a bottom .
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stickney et al. (US 2014/0137364), hereinafter Stickney, in view of Schroeter (DE 19907051).
Regarding Claim 10, Stickney discloses or teaches a main body (Fig. 1, item 4); a handle (Fig. 1, item 6), a handle axis (Fig. 1, runs vertical through item 6 and item 5), a motor (Fig. 1, item 5); a dirty air inlet (Fig. 1, item 14) positioned at a front; a cyclonic chamber (Fig. 1, item 12); a separator axis (Fig. 1, item Y);.
Stickney does not explicitly state or show an acute angle of 30-70 degrees between an inlet axis and the separator axis.  However, Schroeter teaches the use of a ball-joint mount (Fig. 1, item 41) and an inlet axis (Fig. 1, where the axis goes through the center of items 42 and 41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the dirty air inlet in Stickney with a ball-joint-like mount as in Schroeter, because adding a ball-joint mount to the inflow pipe allows the user to pivot the nozzle (Fig. 1, item 42) of the ball-joint in all directions without kinking and pinching the hose (page 2 of translation) which would cover the range of 30-70 degrees between the inlet axis and the separator axis since the nozzle can move in all directions without interference.  This allows the user to get in tight places to vacuum where the body of the vacuum would not allow access.
Regarding Claim 11, Stickney discloses or teaches the handle axis (Fig. below, runs vertical through item 6 and item 5) intersects the motor assembly. 
Regarding Claim 12, Stickney discloses or teaches the inlet axis intersects the handle axis (Fig. below, runs vertical through item 6 and item 5) and wherein the inlet axis does not intersect the handle.  The ball-joint of Schroeter can be positioned at the inlet that the inlet axis intersects the handle axis but not the handle (Fig. below).


    PNG
    media_image1.png
    528
    716
    media_image1.png
    Greyscale


Regarding Claim 13, Stickney discloses or teaches a battery (fig. 1, item 8) and a battery receptacle (fig. 4, item 100).  Also a battery axis (fig. above) where the axis if offset and parallel to the handle axis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        01/20/2021


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723